         Case 2:18-cv-03047-JHS Document 61 Filed 08/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL RUGGIERO,

                       Plaintiff,
                                                            CIVIL ACTION
     v.                                                     NO. 18-3047

BRIAN NOCENTI,

                       Defendant.


                                         ORDER

    AND NOW, this 25th day of August 2021, it is ORDERED as follows:

    1.       Judgment is entered in favor of Plaintiff Michael Ruggiero and against Defendant

             Brian Nocenti on the breach of contract claim in Count I of the Complaint in the

             amount of $36,190.

    2.       Judgment is entered in favor of Defendant Brian Nocenti and against Plaintiff

             Michael Ruggiero on the fraud in the inducement claim in Count VII of the

             Complaint and on the violation of the Pennsylvania UTPCPL claim in Count VIII

             of the Complaint.



                                                 BY THE COURT:



                                                 /s/ Joel H. Slomsky____
                                                 JOEL H. SLOMSKY, J.
